
	
		II
		110th CONGRESS
		1st Session
		S. 1436
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 21, 2007
			Mrs. Feinstein (for
			 herself and Mrs. Boxer) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Agricultural Adjustment Act to
		  add clementines to the list of fruits and vegetables subject to minimum quality
		  import requirements issued by the Secretary of Agriculture. 
	
	
		1.Quality requirements for
			 clementinesSection 8e(a) of
			 the Agricultural Adjustment Act (7 U.S.C. 608e–1(a)), reenacted with amendments
			 by the Agricultural Marketing Agreement Act of 1937, is amended in the matter
			 preceding the first proviso in the first sentence by inserting
			 clementines, after nectarines,.
		
